As filed with the Securities and Exchange Commission on September 29, 2014 1933 Act Registration No. 333-71703 1940 Act Registration No. 811-09221 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. Post-Effective Amendment No. 28 [X] and ACT OF 1940 [X] Amendment No. 30 [X] Community Capital Trust (formerly, The Community Reinvestment Act Qualified Investment Fund) (Exact Name of Registrant as Specified in Charter) 2500 Weston Road Suite 101 Weston, Florida33331 (Address of Principal Executive Offices) 877-272-1977 Registrant's Telephone Number, including area code Michael P. Malloy, Esquire Drinker Biddle & Reath LLP One Logan Square, Ste. 2000 Philadelphia, Pennsylvania19103 (Name and Address of Agent for Service) It is proposed that this post-effective amendment will become effective (check appropriate box) [] Immediately upon filing pursuant to paragraph (b) [X] on October 1, 2014 pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [] on (date) pursuant to paragraph (a)(1) [] 75 days after filing pursuant to paragraph (a)(2) [] on (date) pursuant to paragraph (a)(2) of rule 485. If appropriate, check the following box: [] This Post-Effective Amendment designates a new effective date for a previously filed Post-Effective Amendment. COMMUNITY CAPITAL TRUST THE COMMUNITY REINVESTMENT ACT QUALIFIED INVESTMENT FUND (THE “FUND” OR THE “CRA FUND”) The Fund’s investment objective is to provide (1) a high level of current income consistent with the preservation of capital and (2) investments that will be deemed to be qualified under the Community Reinvestment Act of1977. CRA SHARES (CRAIX) The Securities and Exchange Commission has not approved or disapproved the Fund’s securities or determined if this prospectus is accurate or complete. It is a criminal offense to state otherwise. CRA Qualified Investment Fund Prospectus TABLE OF CONTENTS Page FUND SUMMARY 1 Investment Objective 1 Fees and Expenses of the Fund 1 Principal Investment Strategy 2 Principal Risks 3 Performance Information 4 Investment Advisor and Portfolio Managers 5 Purchase, Sale and Exchangeof Fund Shares 5 Tax Information 6 Payments to Brokers-Dealers and Other Financial Intermediaries 6 INVESTMENT OBJECTIVE AND FUND INVESTMENTS 7 Investment Objective 7 Principal Investment Strategy 7 Community Reinvestment Act of 1977 7 Fund Investments 9 Disclosure of Portfolio Holdings 11 RISK FACTORS 11 FEDERAL TAXES 12 PRICING OF FUND SHARES 14 PURCHASING SHARES 14 Purchases by Wire Transfer 15 Purchases by Mail 15 Purchases of Shares Through a Shareholder Servicing Agent 16 Exchange of Securities 16 Customer Identification Program 17 REDEEMING SHARES 17 Redemptions 17 Other Redemption Information 17 Exchanging Shares 18 Policy to Deter Market Timing 18 DIVIDENDS AND DISTRIBUTIONS 19 INVESTMENT ADVISOR 19 DISTRIBUTION PLAN 20 FINANCIAL HIGHLIGHTS 20 SERVICE PROVIDERS 22 WHERE TO FIND MORE INFORMATION BACK COVER This Prospectus describes the CRA Shares of the Fund. The Fund is a series of Community Capital Trust (the “Trust”). FUND SUMMARY INVESTMENT OBJECTIVE The Fund’s investment objective is to provide (1) a high level of current income consistent with the preservation of capital and (2) investments that will be deemed to be qualified under the Community Reinvestment Act of 1977, as amended (the “CRA”). FEES AND EXPENSES OF THE FUND This table describes the fees and expenses that you may pay if you buy and hold CRA Shares of the Fund. Shareholder Fees (fees paid directly from your investment) Maximum Sales Charge (Load) Imposed on Purchases NONE Maximum Deferred Sales Charge (Load) NONE Maximum Sales Charge (Load) Imposed on Reinvested Dividends NONE Redemption Fee NONE Exchange Fee NONE Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.30% Distribution (12b-1) Fees 0.25% Other Expenses 0.39% Total Annual Fund Operating Expenses 0.94% Example This Example is intended to help you compare the cost of investing in CRA Shares of the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in CRA Shares of the Fund for the time periods indicated and then redeem all your CRA Shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1 Year 3 Years 5 Years 10 Years $96 $300 $520 $1,155 1 CRA Qualified Investment Fund Prospectus Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was 27% of the average value of its portfolio. PRINCIPAL INVESTMENT STRATEGY The Fund’s principal investment strategy is to invest in debt securities and other debt instruments that will cause shares of the Fund to be deemed to be qualified under the CRA, so that financial institutions that are subject to the CRA may receive investment test or similar credit under the CRA with respect to shares of the Fund held by them. Under normal circumstances, the Fund will invest primarily in (1) securities issued or guaranteed as to principal and interest by the U.S. government or by its agencies, instrumentalities or sponsored enterprises (“U.S. Government Securities”) and (2) other securities that have a rating in the highest category assigned by a nationally recognized statistical rating organization (“Rating Agency”), for example AAA by Standard & Poor’s Ratings Group and/or Aaa by Moody’s Investors Service, Inc., or which are deemed by the Fund’s investment adviser to be of comparable quality to securities so rated, or which are credit-enhanced by one or more entities with one of the above credit ratings. Under normal circumstances, the Fund may also invest up to 25% of its net assets in investment grade securities that are rated in the second or third highest rating categories assigned by a Rating Agency, or which are deemed by the Fund’s investment adviser to be of comparable quality to securities so rated, or which are credit-enhanced by one or more entities with one of the above credit ratings. U.S. Government Securities are not subject to the foregoing 25% limitation. Under normal circumstances, the Fund will invest at least 90% of its net assets in debt securities and other debt instruments that the Fund’s investment advisor believes will be CRA-qualifying. The Fund will provide shareholders at least 60 days’ notice prior to a change in this policy. Such securities would include single-family, multi-family and economic development loan-backed securities. As a result, the Fund will invest a significant amount of its assets in securities issued by the Federal National Mortgage Association (“Fannie Mae”), Federal Home Loan Mortgage Corporation (“Freddie Mac”), and Government National Mortgage Association (“Ginnie Mae”). The Fund may also invest in certain securities issued by the Small Business Administration and other U.S. Government agencies, authorities, instrumentalities and sponsored enterprises. The Fund may invest a significant amount of its assets in taxable municipal bonds whose primary purpose is community development. The Fund may also invest in tax-exempt municipal securities. The Fund may invest in certificates of deposit that are insured by the Federal Deposit Insurance Corporation (“FDIC”) and are issued by financial institutions that are (1) certified as Community Development Financial Institutions or (2) low-income credit unions, or minority- or women-owned and primarily lend 2 or facilitate lending in low- and moderate-income (“LMI”) areas or to LMI individuals to promote community development. Although as a general matter an institution’s CRA activities will be evaluated based on the extent to which they benefit the institution’s delineated assessment area(s) or a broader statewide or regional area that includes the institution’s assessment area(s), deposits with low-income credit unions or minority- or women-owned financial institutions need not also benefit a shareholder’s assessment area or the broader statewide or regional area to be CRA-qualified. PRINCIPAL RISKS The Fund’s investment advisor believes that shares of the Fund will be deemed qualified investments under the CRA and will cause financial institutions to receive CRA credit with respect to shares of the Fund owned by them. The Fund’s goal of holding debt securities and other debt instruments that will allow shares of the Fund to be deemed qualified under the CRA will cause the Fund’s investment advisor to take this factor into account in determining which debt securities or other debt instruments the Fund will purchase and sell. Accordingly, portfolio decisions will not be exclusively based on the investment characteristics of the securities or instruments, which may or may not have an adverse effect on the Fund’s investment performance. For example, the Fund may hold short-term investments that produce relatively low yields pending the selection of long-term investments believed to be CRA-qualified. In addition, the Fund may sell investments for CRA purposes at times when such sales may not be desirable for investment purposes. Such sales could occur, for example, if a financial institution redeems its shares of the Fund, or if investments that have been explicitly earmarked for CRA-qualifying purposes to specific financial institution shareholders are ultimately determined not to be, or to have ceased to be, CRA-qualifying. Generally, the prices of fixed income debt securities tend to move in the opposite direction of interest rates. When rates are rising, the prices of debt securities tend to fall. When rates are falling, the prices of debt securities tend to rise. The value of debt securities also depends on the ability of issuers to make principal and interest payments. If an issuer cannot meet its payment obligations or if its credit rating is lowered, the value of its debt securities will fall. The ability of a state or local government issuer to make payments can be affected by many factors, including economic conditions, the flow of tax revenues and changes in the level of federal, state or local aid. Some municipal obligations are payable only from limited revenue sources or private entities. Prepayments of principal on mortgage-backed securities may tend to increase due to refinancing of mortgages as interest rates decline. When this occurs, the Fund may lose a portion of its principal investment to the extent the Fund paid any premium for a security. In addition, the Fund’s yield may be affected by reinvestment of prepayments at lower rates than the original investment. The Fund is a non-diversified investment company. Compared to a diversified investment company, the Fund may invest a greater percentage of its assets in the securities of a particular issuer. A change in value of such securities will affect the value of the Fund’s portfolio more than it would affect a diversified investment company. 3 CRA Qualified Investment Fund Prospectus The Fund may sell securities that it has held for less than one year. When it does so, the Fund may realize short-term capital gains, which are taxed at higher rates than long-term capital gains. All mutual funds are affected by changes in the economy and swings in investment markets. You could lose money if the Fund’s investments fall in value. PERFORMANCE INFORMATION The following bar chart and table provide an indication of the risks of investing in the Fund by showing: a) the performance of the Fund from year to year; and b) how the average annual returns for the Fund compare to those of a broad-based securities market index. The bar chart and performance table assume reinvestment of dividends and distributions. The Fund’s past performance, before and after taxes, does not necessarily indicate how the Fund will perform in the future. Performance reflects fee waivers in effect. If these fee waivers were not in place, the Fund’s performance would be reduced. The bar chart shows the performance of the Fund’s CRA Shares from year to year.1 YEAR-BY-YEAR TOTAL RETURN AS OF DECEMBER 31, 2013 1 Prior to March 1, 2007, the Fund offered only one class of shares, which have been redesignated as CRA Shares. Best Quarter: Q3 09/2006 3.61% Worst Quarter: Q2 06/2013 (2.75)% Year to date total return for the six months ended June 30, 2014 was 2.98%. The table shows the average annual total returns for the Fund’s CRA Shares for the periods ended December 31, 2013 as compared to a broad-based securities market index. After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown. After-tax returns shown are not relevant to investors who hold shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. 4 AVERAGE ANNUAL TOTAL RETURN AS OF 12/31/13 CRA Shares One Year Five Years Ten Years Since Inception* Returns Before Taxes (3.81)% 3.23% 3.57% 4.55% Returns After Taxes on Distributions (4.53)% 2.08% 2.26% 3.01% Returns After Taxes on Distributions and Sale of Fund Shares (1.99)% 2.11% 2.30% 2.96% Barclays U.S. Aggregate Bond Index (reflects no deduction for fees, expenses or taxes) (2.02)% 4.44% 4.55% 5.62% * The CRA Shares inception date was August 30, 1999. Index comparisons began on August 31, 1999. INVESTMENT ADVISOR AND PORTFOLIO MANAGERS Community Capital Management, Inc. (the “Advisor”), serves as the investment advisor to the Fund. Barbara VanScoy, Co-Founder and Chief Impact Investment Officer of the Advisor, and Michelle Rogers, Director of the Advisor, each serves as Senior Portfolio Manager of the Fund. Julie Egan and Elliot Gilfarb, CFA, each serves as Portfolio Manager of the Fund. Ms. VanScoy has been a Portfolio Manager of the Fund since 1999, Ms. Rogers and Ms. Egan have been Portfolio Managers of the Fund since 2003 and 2009, respectively, and Mr. Gilfarb has been a Portfolio Manager of the Fund since 2012. PURCHASE, SALE AND EXCHANGE OF FUND SHARES CRA Shares of the Fund are available for purchase by financial institutions seeking positive CRA consideration with respect to shares of the Fund owned by them. If you are considering investing in CRA Shares of the Fund, contact the Advisor toll-free at 1-877-272-1972. The Advisor will provide information concerning your investment options and can provide all materials and procedures required to open an account. New accounts can be opened directly with the Fund by wire transfer, by check purchase or through an exchange of securities. These options are also available to existing shareholders. You also may purchase CRA Shares through certain financial intermediaries (each such institution is a “Shareholder Servicing Agent”). The minimum initial investment for CRA Shares is $500,000. The Fund reserves the right to waive this minimum initial investment for any purchase. There is no minimum requirement for subsequent purchases. You may sell (redeem) your CRA Shares on any day when both the New York Stock Exchange and the Fund’s custodian are open for business (“Business Day”). Redemption requests must be in writing and sent to the Fund’s transfer agent in one of the following ways: • By Mail—Send to: the CRA Qualified Investment Fund, P.O. Box 2175, Milwaukee, WI 53201-2175. • By Fax—Fax a request to the Fund’s transfer agent at 414-299-2178. You may also sell (redeem) your CRA Shares through your Shareholder Servicing Agent. 5 CRA Qualified Investment Fund Prospectus Non-bank holders of CRA Shares of the Fund may exchange their CRA Shares for Institutional Shares of the Fund. The CRA Shares being exchanged must have a value of at least $500,000, although the Fund reserves the right to waive this minimum for any exchange. Non-bank investors who purchased their CRA Shares directly from the Fund should call the Fund’s transfer agent at 866-202-3573 for information on exchanging their CRA Shares. Non-bank investors who purchased their CRA Shares through a Shareholder Servicing Agent should contact their Shareholder Servicing Agent for information on exchanging their CRA Shares. TAX INFORMATION The Fund’s distributions are generally taxable to you as ordinary income, capital gains, or a combination of the two. PAYMENTS TO BROKERS-DEALERS AND OTHER FINANCIAL INTERMEDIARIES If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s Web site for more information. 6 INVESTMENT OBJECTIVE AND FUND INVESTMENTS INVESTMENT OBJECTIVE The Fund’s investment objective is to provide (1) a high level of current income consistent with the preservation of capital and (2) investments that will be deemed to be qualified under the CRA. The Fund’s investment objective may be changed by the Board of Trustees of the Trust without shareholder approval. PRINCIPAL INVESTMENT STRATEGY The Fund’s principal investment strategy is to invest in debt securities and other debt instruments that will cause shares of the Fund to be qualified under the CRA, so that financial institutions that are subject to the CRA may receive investment test or similar credit under the CRA with respect to shares of the Fund held by them. The Advisor believes that the debt securities and other debt instruments held by the Fund will provide returns that are competitive with those of similar securities and instruments that are not CRA-qualified. COMMUNITY REINVESTMENT ACT OF 1977 The CRA requires the three federal bank supervisory agencies, the Federal Reserve Board (“FRB”), the Office of the Comptroller of the Currency (“OCC”), and the FDIC, to encourage most FDIC-insured financial institutions to help meet the credit needs of their local communities, including LMI neighborhoods, consistent with the safe and sound operation of such institutions. Each agency has promulgated substantially similar rules and regulatory guidance for evaluating and rating an institution’s CRA performance which, as the following summary indicates, vary according to an institution’s asset size and business strategy.1 Retail Institutions • Large Banks and Large Savings Associations — Institutions with assets of $1.202 billion or more as of December 31 for both of the prior two calendar years receive an overall CRA rating based on their performance on three tests: lending, investment, and service. The investment and service tests each comprise 25 percent of a Large Bank’s or Large Savings Association’s overall CRA rating. • Intermediate Small Banks and Intermediate Small Savings Associations — Institutions with assets of at least $300 million as of December 31 for both of the prior two calendar years and less than $1.202 billion as of December 31 for either of the prior two calendar years receive an overall CRA grade based on their performance on two tests: lending and community development. The community development test considers an Intermediate Small Bank’s or Intermediate Small Savings Association’s qualified investment, community development loan, and community development service activities. 1 An institution’s CRA performance can also be adversely affected by evidence of discriminatory or other illegal credit practices regardless of its asset size or business strategy. 7 CRA Qualified Investment Fund Prospectus • Small Banks and Small Savings Associations — Institutions with assets of less than $1.202 billion as of December 31 for either of the prior two calendar years are subject only to a lending test but can use qualified investments to enhance their overall rating. The above dollar figures are annually adjusted based on the Consumer Price Index for Urban Wage Earners and Clerical Workers. Wholesale or Limited Purpose Institutions Institutions that are designated by their primary regulator as “wholesale” or “limited purpose” for CRA purposes can elect to be evaluated partially or totally on their qualified investment performance. CRA Qualified Investments In the Interagency Questions and Answers Regarding Community Reinvestment effective March 11, 2010, the three federal bank supervisory agencies state that nationwide funds are important sources of investments for LMI and underserved communities throughout the country and can be an efficient vehicle for institutions in making qualified investments that help meet community development needs. The supervisory agencies indicate that in most cases, qualified investments are required to be responsive to the community development needs of a financial institution’s delineated CRA assessment area or a broader statewide or regional area that includes the institution’s assessment area. However, institutions that have been designated by their regulators as “wholesale” or “limited purpose” under the CRA may receive credit for qualified investments wholly outside of their assessment area, provided they have otherwise adequately addressed their assessment area needs. In addition, as indicated above, all CRA-subject institutions may receive CRA credit for deposits with low-income credit unions and minority- or women-owned financial institutions that primarily lend or facilitate lending in LMI areas or to LMI individuals to promote community development. These deposits need not also benefit an institution’s assessment area or the broader statewide or regional area to be CRA-qualified. Accordingly, the Fund generally holds CRA-qualifying investments that relate to the institution’s assessment area. Although each shareholder of the Fund (including the holders of Institutional Shares and Retail Shares of the Fund, which are offered in separate prospectuses) will indirectly own an undivided interest in all the Fund’s investments, the Fund will explicitly earmark for CRA-qualifying purposes specific securities to specific financial institution holders of CRA Shares of the Fund. CRA Shares of the Fund are the only shares of the Fund for which the Fund will explicitly earmark specific securities to specific financial institutions for CRA-qualifying purposes. Investments are not typically designated as CRA-qualifying at the time of issuance by any governmental agency. Accordingly, the Advisor must evaluate whether each potential investment may be CRA-qualifying with respect to a specific financial institution shareholder. The final determinations that securities are CRA-qualifying are made by the federal and, where applicable, state bank supervisory agencies during their periodic examinations of financial institutions. There is no assurance that the agencies will concur with the Advisor’s evaluation of securities as CRA-qualifying. If the Advisor learns that a security acquired for CRA purposes is not 8 likely to be deemed CRA-qualifying, for example due to a change in circumstances pertaining to the security, ordinarily the Fund would sell that security and attempt to acquire a replacement security that the Advisor deems CRA-qualifying. In determining whether a particular investment is qualified, the Advisor will assess whether the investment has as its primary purpose community development. The Advisor will consider whether the investment: (1) provides affordable housing for LMI individuals; (2) provides community services targeted to LMI individuals; (3) funds activities that (a) finance businesses or farms that meet the size eligibility standards of the Small Business Administration’s Development Company or Small Business Investment Company programs or have annual revenues of $1 million or less and (b) promote economic development; (4) funds activities that revitalize or stabilize LMI areas, designated disaster areas, or nonmetropolitan middle-income areas that have been designated as distressed or underserved by the institution’s primary regulator; or (5) supports, enables, or facilitates certain projects or activities that meet the “eligible uses” criteria described in the Housing and Economic Recovery Act of 2008. An activity may be deemed to promote economic development if it supports permanent job creation, retention, and/or improvement for persons who are currently LMI, or supports permanent job creation, retention, and/or improvement in LMI areas targeted for redevelopment by federal, state, local, or tribal governments. Activities that revitalize or stabilize an LMI geography are activities that help attract and retain businesses and residents. The Advisor maintains documentation, readily available to a financial institution or an examiner, supporting its determination that a security is a qualifying investment for CRA purposes. There may be a time lag between sale of the Fund’s shares and the Fund’s acquisition of a significant volume of investments in a particular geographic area. The length of time will depend upon the depth of the market for CRA-qualified investments in the relevant area. In some cases, the Advisor expects that CRA-qualified investments will be immediately available. In others, it may take weeks or months to acquire a significant volume of CRA-qualified investments in a particular area. The Advisor believes that investments in the Fund during these time periods will be considered CRA-qualified, provided the purpose of the Fund includes serving the investing institution’s assessment area(s) and the Fund is likely to achieve a significant volume of investments in the region after a reasonable period of time. As the Fund continues to operate, it may dispose of securities that were acquired for CRA-qualifying purposes, in which case the Advisor will normally attempt to acquire a replacement security that would be CRA-qualifying. FUND INVESTMENTS Ginnie Mae securities and U.S. Treasury bills, notes and bonds are direct obligations of the U.S. Government and are backed by the full faith and credit of the U.S. Government. Fannie Mae and Freddie Mac securities are issued by U.S. Government-sponsored enterprises. These securities are neither issued nor guaranteed by the United States Treasury and therefore, are not backed by the full faith and credit of the U.S. Government. 9 CRA Qualified Investment Fund Prospectus Taxable municipal bonds are rated as to their creditworthiness by various Rating Agencies. The Fund will invest in these securities only if they conform to the credit qualifications described above under “FUND SUMMARY—Principal Investment Strategy.” The Fund may invest in mortgage-backed securities (“MBSs”), such as those issued by Ginnie Mae, Freddie Mac and Fannie Mae, which generally pay monthly payments consisting of both interest and principal. The value of MBSs are based on the underlying pools of mortgages that serve as the asset base for the securities. The value of MBSs will be significantly influenced by changes in interest rates because mortgage-backed pool valuations fluctuate with interest rate changes. Specifically, when interest rates decline, many borrowers refinance existing loans, resulting in principal prepayments which leads to early payment of the securities. Prepayment of an investment in MBSs can result in a loss to the Fund to the extent of any premium paid for MBSs. In addition, a decline in interest rates that leads to prepayment of MBSs may result in a reinvestment requirement at a time when the interest rate environment presents less attractive investment alternatives. The Fund may also invest in Federal Housing Administration (“FHA”) project loans which are mortgage loans insured by the FHA. Certificates of deposit (“CDs”) are promissory notes issued by banks and other financial institutions for fixed periods of time at fixed rates of interest. The Fund may invest in CDs issued by Community Development Financial Institutions or other eligible depositories. Early withdrawal of CDs may result in penalties being assessed against the holder of the CD. The Fund may invest in repurchase agreements with broker-dealers, banks and other financial institutions, provided that the Fund’s custodian always has possession of the securities serving as collateral for the repurchase agreements or has proper evidence of book entry receipt of said securities. In a repurchase agreement, the Fund purchases securities subject to the seller’s simultaneous agreement to repurchase those securities from the Fund at a specified time (usually one day) and price. The repurchase price reflects an agreed-upon interest rate during the time of investment. All repurchase agreements entered into by the Fund must be collateralized by U.S. Government securities, the market values of which equal or exceed 102% of the principal amount of the Fund’s investment. If an institution with whom the Fund has entered into a repurchase agreement enters insolvency proceedings, the resulting delay, if any, in the Fund’s ability to liquidate the securities serving as collateral could cause the Fund some loss if the securities declined in value prior to liquidation. To minimize the risk of such loss, the Fund will enter into repurchase agreements only with institutions and dealers the Advisor considers creditworthy under guidelines approved by the Fund’s Board of Trustees. The Fund may also engage in reverse repurchase transactions in which the Fund sells its securities and simultaneously agrees to repurchase the securities at a specified time and price. Reverse repurchase transactions are considered to be borrowings by the Fund. The Fund may purchase securities on a when-issued basis, and it may purchase or sell securities for delayed-delivery. These transactions occur when securities are purchased or sold by the Fund with payment and delivery taking place at some future date. The Fund may enter into such transactions when, in the Advisor’s 10 opinion, doing so may secure an advantageous yield and/or price to the Fund that might otherwise be unavailable. The Fund has not established any limit on the percentage of assets it may commit to such transactions, but the Fund will maintain a segregated account with its custodian consisting of cash, cash equivalents, U.S. Government securities or other high-grade liquid debt securities in an amount equal to the aggregate fair market value of its commitments to such transactions. A risk of investing in this manner is that the yield or price obtained in a transaction may be less favorable than the yield or price available in the market when the security delivery takes place. Securities purchased by the Fund may include variable rate instruments. Variable rate instruments provide for periodic adjustments in the interest rate. In the case of variable rate obligations with a demand feature, the Fund may demand payment of principal and accrued interest at a time specified in the instrument or may resell the instrument to a third party. In the event an issuer and the liquidity agent of a variable rate obligation default on the payment obligation, the Fund might be unable to dispose of the note because of the absence of a secondary market and could, for this or other reasons, suffer a loss to the extent of the default. The Fund also may invest in securities issued by other investment companies. The Fund may temporarily hold investments that are not part of its principal investment strategy to try to avoid losses during unfavorable market conditions or pending the acquisition of investments believed to be CRA-qualified. These investments may include cash (which will not earn any income), money market instruments, debt securities issued or guaranteed by the U.S. Government or its agencies and repurchase agreements. This strategy could prevent the Fund from achieving its investment objective and could reduce the Fund’s return and affect its performance during a market upswing. For further information concerning the Fund’s investment policies and restrictions, see “Investment Policies and Restrictions” in the Fund’s Statement of Additional Information. DISCLOSURE OF PORTFOLIO HOLDINGS A description of the Fund’s policies and procedures with respect to the disclosure of the Fund’s portfolio securities is available in the Statement of Additional Information. RISK FACTORS The following information supplements the information set forth in “FUND SUMMARY — Principal Risks” and “INVESTMENT OBJECTIVE AND FUND INVESTMENTS — Fund Investments” above. Obligations of U.S. Government agencies, authorities, instrumentalities and sponsored enterprises (such as Fannie Mae and Freddie Mac) have historically involved little risk of loss of principal if held to maturity. However, the maximum potential liability of the issuers of some of these securities may greatly exceed their current resources and no assurance can be given that the U.S. Government would provide financial support to any of these entities if it is not obligated to do so by law. 11 CRA Qualified Investment Fund Prospectus Fannie Mae and Freddie Mac have been operating under conservatorship, with the Federal Housing Finance Administration (“FHFA”) acting as their conservator, since 2008. The entities are dependent upon the continued support of the U.S. Department of the Treasury and FHFA in order to continue their business operations. These factors, among others, could affect the future status and role of Fannie Mae or Freddie Mac and the value of their securities and the securities which they guarantee. Additionally, the U.S. Government and its agencies and instrumentalities do not guarantee the market values of their securities, which may fluctuate. An investment in the Fund is not a deposit or obligation of, or insured or guaranteed by, any entity or person, including the U.S. Government and the FDIC. The Fund may be particularly appropriate for banks and other financial institutions that are subject to the CRA. The value of the Fund’s investments will vary from day-to-day, reflecting changes in market conditions, interest rates and other political and economic factors. There is no assurance that the Fund can achieve its investment objective, since all investments are inherently subject to market risk. There also can be no assurance that either the Fund’s investments or shares of the Fund will receive investment test credit under the CRA. Changes in laws, regulations or the interpretation of laws and regulations could pose risks to the successful realization of the Fund’s investment objective. It is not known what changes, if any, will be made to the CRA over the life of the Fund. CRA regulations play an important part in influencing the readiness and capacities of financial institutions to originate CRA-qualifying securities. Changes in the CRA might impact upon Fund operations and might pose a risk to the successful realization of the Fund’s investment objective. In addition, any premiums paid for securities that comply with the CRA may result in reduced yields or returns to the Fund. Many investments purchased by the Fund will have one or more forms of credit enhancement. An investor in a credit enhanced debt instrument typically relies upon the credit rating of the credit enhancer to evaluate an issue’s credit quality and appropriate pricing level. There can be no assurance that the credit rating of a public or private entity used as a credit enhancer on a Fund investment will remain unchanged over the period of the Fund’s ownership of that investment. FEDERAL TAXES The following is a summary of certain United States tax considerations relevant under current law, which may be subject to change in the future. The discussion relates solely to investors that are taxable financial institutions. You should consult your tax adviser for further information regarding federal, state, local and/or foreign tax consequences relevant to your specific situation. The Fund contemplates distributing as dividends each year all or substantially all of its taxable income, including its net capital gain (the excess of net long-term capital gain over net short-term capital loss), if any. You will be subject to federal income tax on Fund distributions regardless of whether they are paid in cash or reinvested in additional shares. Fund distributions attributable to short-term capital gains and net investment income are taxable to you as ordinary income. 12 Distributions attributable to any excess of net long-term capital gain over short-term capital loss are generally taxable to you as long-term capital gains regardless of how long you have held your shares. Because the Fund will invest in debt securities and not in equity securities of corporations, Fund distributions will generally not be eligible for the corporate dividends-received deduction for corporate shareholders. Distributions attributable to the Fund’s net capital gain, if any, are generally taxable to you as capital gains. Distributions from the Fund will generally be taxable to you in the taxable year in which they are paid, with one exception. Distributions declared by the Fund in October, November or December and paid in January of the following year are taxed as though they were paid on December 31. You should note that if you purchase Fund shares just before a distribution, the purchase price will reflect the amount of the upcoming distribution, but you will be taxed on the entire amount of the distribution received, even though, as an economic matter, the distribution simply constitutes a return of capital. This is known as “buying into a dividend.” You will generally recognize capital gain or loss on redemptions of Fund shares based on the difference between your redemption proceeds and your basis in the shares. But, any loss realized on a sale or redemption of shares of the Fund may be disallowed under “wash sale” rules to the extent the shares disposed of are replaced with other shares of the Fund within a period of 61 days beginning 30 days before and ending 30 days after the shares are disposed of, such as pursuant to a dividend reinvestment in shares of the Fund. If disallowed, the loss will be reflected in an upward adjustment to the basis of the shares acquired. Shareholders may also be subject to state and local taxes on distributions and redemptions. State income taxes do not generally apply, however, to the portions of the Fund’s distributions, if any, that are attributable to interest on federal securities or interest on securities of the particular state or localities within the state. The Fund (or its administrative agent) must report to the Internal Revenue Service (“IRS”) and furnish to Fund shareholders cost basis information for Fund shares purchased on or after January 1, 2012, and sold on or after that date. In addition to reporting the gross proceeds from the sale of Fund shares, the Fund will also be required to report the cost basis information for such shares and indicate whether these shares had a short-term or long-term holding period. For each sale of Fund shares, the Fund will permit shareholders to elect from among several IRS-accepted cost basis methods. In the absence of an election, the Fund will use the FIFO (first-in, first-out) method as the default cost basis method. The cost basis method elected by the Fund shareholder (or the cost basis method applied by default) for each sale of Fund shares may not be changed after the settlement date of each such sale of Fund shares. If your shares are held in a brokerage account, your broker may use a different method and you should contact your broker to determine which method it will use. Fund shareholders should consult with their tax advisors to determine the best IRS-accepted cost basis method for their tax situation and to obtain more information about how the cost basis reporting law applies to them. More information about taxes is contained in the Statement of Additional Information. 13 CRA Qualified Investment Fund Prospectus PRICING OF FUND SHARES The price of the Fund’s CRA Shares is based on the net asset value (NAV) per share. The NAV per share is determined as of the close of regular trading (normally 4:00 p.m. Eastern time) every Business Day. You can buy and sell CRA Shares of the Fund on any Business Day. The Fund will not price its CRA Shares on national holidays or other days when either the New York Stock Exchange or the Fund’s custodian is closed for trading (the Fund’s custodian is closed for trading on New Year’s Day, Martin Luther King, Jr. Day, Presidents Day, Memorial Day, Independence Day, Labor Day, Columbus Day, Veterans Day, Thanksgiving Day and Christmas Day). NAV per share for CRA Shares is calculated by dividing the total value of the Fund’s assets attributable to CRA Shares after subtracting liabilities attributable to CRA Shares by the number of outstanding CRA Shares. The Fund’s portfolio securities are valued at market value based on independent third party pricing. Securities for which quotations are not available and any other assets are valued at fair value as determined in good faith by the Advisor, subject to the review and supervision of the Trust’s Board of Trustees. Circumstances in which securities may be fair valued include periods when trading in a security is suspended, the exchange or market on which a security trades closes early, the trading volume in a security is limited, corporate actions and announcements take place, or regulatory news is released such as governmental approvals. In addition, the Trust, in its discretion, may make adjustments to the prices of securities held by the Fund if an event occurs after the publication of market values normally used by the Fund but before the time as of which the Fund calculates its NAV, depending on the nature and significance of the event, consistent with applicable regulatory guidance and the Trust’s fair value procedures. The use of fair valuation involves the risk that the values used by the Fund to price its investments may be higher or lower than the values used by other unaffiliated investment companies and investors to price the same investments. PURCHASING SHARES This Prospectus describes the CRA Shares of the Fund. The Fund also offers Institutional Shares and Retail Shares, which are described in separate prospectuses. If your request to buy CRA Shares of the Fund is received in good order by the Fund’s transfer agent by 4:00 p.m. (Eastern time) on a Business Day, the price you pay will be the NAV per share next determined. If your request to buy CRA Shares of the Fund is received in good order by the Fund’s transfer agent after 4:00 p.m. (Eastern time) on a Business Day or on a non-Business Day, the price you pay will be the NAV per share next determined on the next Business Day. A purchase request is considered to be “in good order” when all necessary information is provided and all required documents are properly completed, signed and delivered. See “Purchases by Wire Transfer” and “Purchases by Mail” below. The minimum initial investment for CRA Shares is $500,000. The Fund reserves the right in its discretion to vary or waive the minimum initial investment for any purchase. There is no minimum requirement for subsequent purchases. 14 The Advisor may pay additional compensation from time to time, out of its assets and not as an additional charge to the Fund, to certain institutions and other persons in connection with the sale, distribution and/or servicing of CRA Shares of the Fund. PURCHASES BY WIRE TRANSFER You may purchase shares by making a wire transfer of federal funds to the Fund’s distributor. You must include the full name in which your account is registered and the Fund account number, and should address the wire transfer as follows: UMB Bank, N.A ABA # 101000695 For Credit to: The Community Reinvestment Act Qualified Investment Fund Acct. # 9871418510 For further credit (Your Name) Acct. # (Your Acct. No.) SSN or TIN Before making an initial investment by wire transfer, you must forward a completed new account application with your taxpayer identification number and signature(s) of authorized officer(s) along with a corporate resolution dated within 60 days verifying the authorized signers to the Fund (1) by fax to the Fund’s transfer agent at 414-299-2178 or (2) by mail to The Community Reinvestment Act Qualified Investment Fund, P.O. Box 2175, Milwaukee, WI 53201-2175. PURCHASES BY MAIL To purchase CRA Shares by mail, complete an account application, including the name in which the account is registered and the account number. Mail the completed application and a check payable to The Community Reinvestment Act Qualified Investment Fund (CRA) to: Regular Mail: Overnight Mail: The CRA Qualified Investment Fund P.O. Box 2175 Milwaukee, WI 53201-2175 The CRA Qualified Investment Fund 803 West Michigan Street, Suite A Milwaukee, WI 53233-2301 Initial share purchases must be accompanied by a completed new account application and a corporate resolution dated within 60 days verifying the authorized signers. If shares are purchased by check and redeemed within seven business days of purchase, the Fund may hold redemption proceeds until the purchase check has cleared, a period of up to fifteen days. Please specify that you want to invest in CRA Shares of the Fund. All purchases must be made in U.S. dollars and checks must be drawn on U.S. banks. No cash, money orders, travelers checks, credit cards, credit card checks, third party checks or other checks deemed to be high-risk checks will be accepted. You will receive a statement showing the number of CRA Shares purchased, the NAV at which your shares were purchased, and the new balance of CRA Shares owned each time you purchase CRA Shares of the Fund. The Fund does not issue share certificates. All full and fractional shares will be carried on the books of the Fund. 15 CRA Qualified Investment Fund Prospectus All applications to purchase CRA Shares of the Fund are subject to acceptance by authorized officers of the Fund and are not binding until accepted. The Fund reserves the right to reject purchase orders. PURCHASES OF SHARES THROUGH A SHAREHOLDER SERVICING AGENT CRA Shares of the Fund may be available through Shareholder Servicing Agents. Certain features of the Fund’s CRA Shares, such as the initial investment minimum, may be modified or waived by a Shareholder Servicing Agent. A Shareholder Servicing Agent may impose transaction or administrative charges or other direct fees. Therefore, you should contact the Shareholder Servicing Agent acting on your behalf concerning the fees (if any) charged in connection with a purchase or redemption of CRA Shares and should read this Prospectus in light of the terms governing your accounts with the Shareholder Servicing Agent. Shareholder Servicing Agents will be responsible for promptly transmitting client or customer purchase and redemption orders to the Fund in accordance with their agreements with the Fund and with clients and customers. A Shareholder Servicing Agent or, if applicable, its designee that has entered into an agreement with the Fund or its agent may enter confirmed purchase orders on behalf of clients and customers, with payment and the order received by the Fund no later than the Fund’s pricing on the following Business Day. If payment is not received by such time, the Shareholder Servicing Agent could be held liable for resulting fees or losses. The Fund will be deemed to have received a purchase or redemption order when a Shareholder Servicing Agent or, if applicable, its authorized designee accepts a purchase or redemption order in good order, provided payment and the order are received by the Fund on the following Business Day. Orders received by the Fund in good order will be priced at the net asset value for CRA Shares next computed after they are accepted by the Shareholder Servicing Agent or its authorized designee. For further information as to how to direct a Shareholder Servicing Agent to purchase or redeem CRA Shares of the Fund on your behalf, you should contact your Shareholder Servicing Agent. If the Fund’s transfer agent cannot locate an investor for a period of time specified by appropriate state law, the investor’s account may be deemed legally abandoned and then escheated (transferred) to the state’s unclaimed property administrator in accordance with statutory requirements. EXCHANGE OF SECURITIES The Fund may issue CRA Shares in exchange for securities owned by an investor. The Fund will issue its CRA Shares only in exchange for securities that are determined by the Advisor to be appropriate, in type and amount, for investment by the Fund in light of the Fund’s investment objective and policies and current holdings. To determine the number of CRA Shares that will be issued in the exchange, the investor’s securities will be valued by the method used for valuing the Fund’s portfolio securities. See “PRICING OF FUND SHARES” above. To discuss arrangements for purchasing CRA Shares of the Fund in exchange for your securities, contact the Advisor toll-free at 1-877-272-1977. 16 CUSTOMER IDENTIFICATION PROGRAM Federal regulations may require the Trust to obtain your name, principal place of business, employer identification number (EIN) or other government-issued identification when you open an account. Additional information may be required in certain circumstances. Applications without such information may not be accepted. To the extent permitted by applicable law, the Fund reserves the right to (i) place limits on transactions in an investor’s account until the investor’s identity is verified; (ii) refuse an investment in the Fund; or (iii) involuntarily redeem an investor’s shares and close an account in the event that an investor’s identity is not verified. REDEEMING SHARES You may redeem your CRA Shares in the Fund at any time and for any reason. Redemption requests received in good order by the Fund’s transfer agent on a Business Day by 4:00 p.m. Eastern time will be executed on the same day at that day’s closing NAV. Redemption requests received in good order by the Fund’s transfer agent on a non-Business Day or after 4:00 p.m. Eastern time on a Business Day will be executed the next Business Day, at that day’s closing NAV. REDEMPTIONS Redemption requests must be in writing and sent (1) by fax to the Fund’s transfer agent at 414-299-2178 or (2) by mail to The Community Reinvestment Act Qualified Investment Fund, P.O. Box 2175, Milwaukee, WI 53201-2175. To be in proper form, your redemption request must: • Specify your account number, Fund name and the number of shares or dollar amount to be redeemed, and where to send the proceeds; and • Be signed by an authorized representative(s); • Include a copy of your firm’s corporate resolution dated within 60 days verifying the authorized signer; and • Include a Medallion Signature Guarantee if necessary (see below). OTHER REDEMPTION INFORMATION When redeeming your shares, you must have your signature medallion guaranteed if: • you want the Fund to send your money to an address or bank other than the address on your account; • you want the Fund to send your money to the address on your account that has changed within the last 30 days; or • you want the Fund to make the check payable to someone else. The Fund will not process a redemption request unless it has received a completed new account application and other documentation described in “PURCHASING SHARES — Purchases by Wire Transfer” and “PURCHASING SHARES — Purchases by Mail” above. Further documentation may be requested to evidence the authority of the person or entity making the redemption request. 17 CRA Qualified Investment Fund Prospectus In order to change the account registration or transfer ownership of an account, additional documents will be required. In order to avoid delays in processing these requests, you should call the Fund's transfer agent at 866-202-3573 before making your request to determine what additional documents are required. When you redeem your CRA Shares, they may be worth more or less than you paid for them, depending upon the value of the Fund’s portfolio securities at the time of redemption. Payment for CRA Shares redeemed is made within seven days after receipt by the Fund of a request for redemption in proper form. The Fund will normally pay redemption proceeds in cash but reserves the right to deliver securities owned by the Fund instead of cash. The Fund reserves the right to suspend or postpone redemptions during any period when (a) trading on any of the major U.S. stock exchanges is restricted, as determined by the Securities and Exchange Commission (“SEC”), or when the major exchanges are closed for other than customary weekend and holiday closings, (b) the SEC has by order permitted such suspension, or (c) an emergency, as determined by the SEC, exists making disposal of portfolio securities or valuation of net assets of the Fund not reasonably practicable. The Fund may redeem all CRA Shares held by a shareholder whose account value is less than the minimum initial investment as a result of redemptions. EXCHANGING SHARES Non-bank holders of CRA Shares of the Fund may exchange their CRA Shares for Institutional Shares of the Fund. The CRA Shares being exchanged must have a value of at least $500,000, although the Fund reserves the right to waive this minimum for any exchange. Non-bank investors who purchased their CRA Shares directly from the Fund should call the Fund’s transfer agent at 866-202-3573 for information on exchanging their CRA Shares. Non-bank investors who purchased their CRA Shares through a Shareholder Servicing Agent should contact their Shareholder Servicing Agent for information on exchanging their CRA Shares. An exchange of CRA Shares of the Fund for Institutional Shares of the Fund is generally not a taxable event. POLICY TO DETER MARKET TIMING In accordance with the policy adopted by the Board of Trustees, the Fund discourages mutual fund market timing and requires the Fund’s service providers to maintain adequate procedures designed to provide reasonable assurance that market timing activity will be identified and terminated. Mutual fund market timing involves the purchase and sale (or exchange) of shares of mutual funds within short periods of time with the intention of capturing short-term profits resulting from market volatility. Market timing may disrupt portfolio management strategies, harm the performance of the Fund, dilute the value of Fund shares and increase brokerage and administrative costs. Pursuant to this policy, which applies to all accounts investing in the Fund, the Fund’s service providers are specifically prohibited from knowingly opening accounts for the purpose of market timing in the Fund, entering client trades for the purpose of market timing, processing exchanges or switches for the purpose of market timing and assisting a shareholder in commingling multiple clients’ funds in an omnibus account for the purpose of mutual fund market timing. 18 The Fund’s Chief Compliance Officer shall report any suspected market timing activity in the Trust promptly to the Board. There is no assurance that the Fund will be able to identify market timers, particularly if they are investing through intermediaries. The Fund reserves the right, in its sole discretion, to reject purchase orders when, in the judgment of management, such rejection is in the best interest of the Fund and its shareholders. DIVIDENDS AND DISTRIBUTIONS The Fund intends to declare and pay dividends from net investment income monthly. The Fund intends to make distributions of capital gains, if any, at least annually, usually in December. Dividends and distributions are reinvested in additional CRA Shares unless you indicate in the account application or otherwise in writing that you want to have dividends and distributions paid in cash. INVESTMENT ADVISOR Community Capital Management, Inc. (the “Advisor”) is a registered investment adviser founded in November 1998, with headquarters at 2500 Weston Road, Suite 101, Weston, Florida 33331. The Advisor was originally organized to provide investment advice to the Fund; at present it also provides advice to another series of the Trust and to other clients, including separate accounts and other registered investment companies. As of August 31, 2014, the Advisor had appoximately $2 billion in assets under management. Barbara VanScoy serves as Senior Portfolio Manager of the Fund. She has been a Director of the Advisor and its Portfolio Manager since the Fund commenced operations on August 30, 1999. As Senior Portfolio Manager, she is responsible for asset selection and compliance with portfolio objectives. Ms. VanScoy has over 21 years of experience in fixed-income securities. Michelle Rogers serves as Senior Portfolio Manager for the Fund. She is responsible for securities transactions and cash management. Ms. Rogers has been with the Advisor for eleven years. Julie Egan serves as Portfolio Manager of the Fund. She is responsible for municipal credit research and analysis. Ms. Egan has been with the Advisor for over four years. Prior to joining the Advisor, Ms. Egan was a Senior Municipal Research Analyst and Director at Evergreen Asset Management Corporation. Elliot Gilfarb, CFA, serves as Portfolio Manager for the Fund. He is responsible for assisting the Senior Portfolio Managers with security selection and compliance with portfolio objectives. Mr. Gilfarb has been with the Advisor for more than eight years. For more information about the Portfolio Managers’ compensation, other accounts managed by the Portfolio Managers and the Portfolio Managers’ ownership of securities in the Fund, see the Statement of Additional Information (“SAI”). Under the terms of an investment advisory agreement, the Advisor, subject to the supervision of the Fund’s Board of Trustees, will manage the investment operations of the Fund in accordance with the Fund’s investment policies. For the fiscal year ended May 31, 2014, the Advisor received a fee of 0.30% of the Fund’s average daily net assets. For the same period, the Advisor did not waive advisory fees. 19 CRA Qualified Investment Fund Prospectus The Advisor has contractually agreed to waive fees and reimburse expenses until September 30, 2015 so that Total Annual Fund Operating Expenses (excluding acquired fund fees and expenses) will be no more than 1.00% of the Fund’s average daily net assets attributable to CRA Shares. The Advisor may not recoup waived fees and reimbursed expenses. A discussion regarding the basis for the Board of Trustees’ most recent approval of the Fund’s investment advisory agreement with the Advisor is available in the Annual Report to Shareholders dated May 31, 2014. The Advisor also provides certain CRA-related administrative services to financial institution holders of CRA Shares pursuant to a Special Administrative Services Agreement with the Fund. In consideration for such services and the assumption of related expenses, the Advisor is entitled to receive a fee of 0.20% of the average daily net asset value of the CRA Shares held by such financial institutions. The Advisor may pay compensation from time to time, out of its assets and not as an additional charge to the Fund, to certain institutions and other persons in connection with sale, distribution and/or servicing of CRA Shares of the Fund. See the SAI for more details on these payments. DISTRIBUTION PLAN The Fund has adopted a Distribution Plan pursuant to Rule 12b-1 under the Investment Company Act of 1940, as amended, with respect to its CRA Shares. The Distribution Plan allows the Fund to pay fees for the sale and distribution of CRA shares and for administrative support services provided to the holders of CRA Shares. Because they are paid from Fund assets on an on-going basis, over time these fees will increase the cost of your investment and may cost you more than paying other types of sales charges. Under the Distribution Plan, the Fund may pay its distributor, or any other person, up to 0.25% per year of the Fund’s average daily net assets attributable to its CRA Shares. If you hold your CRA Shares for a substantial period of time, distribution fees may total more than the economic equivalent of the maximum front-end sales charge currently allowed by the Conduct Rules of the Financial Industry Regulatory Authority, Inc. FINANCIAL HIGHLIGHTS The financial highlights table presented below is intended to help you understand the financial performance of the Fund for the past five fiscal years. Certain information reflects the financial results for a single CRA Share in the Fund. The total return in the table represents the rate that an investor would have earned (or lost) on an investment in CRA Shares of the Fund assuming reinvestment of all dividends and distributions. The information in the table has been audited by Grant Thornton LLP, the Fund’s independent registered public accounting firm whose report, along with the Fund’s financial statements, is included in the Fund’s Annual Report to Shareholders and is incorporated by reference into the SAI. The Annual Report and SAI are available free of charge upon request. 20 THE COMMUNITY REINVESTMENT ACT QUALIFIED INVESTMENT FUND (For a share outstanding throughout each year) CRA Shares For the Fiscal Year Ended May 31, 2014 For the Fiscal Year Ended May 31, 2013 For the Fiscal Year Ended May 31, 2012 For the Fiscal Year Ended May 31, 2011 For the Fiscal Year Ended May 31, 2010 Net Asset Value, Beginning of Year $ Investment Operations: Net investment income(a) Net realized and unrealized gain (loss) on investments(a) ) ) Total from investment operations — Distributions from: Net investment income ) Net capital gains ) ) ) — — Total distributions ) Net Asset Value, End of Year $ Total Return % %) % % % Ratios/Supplemental Data: Net assets, end of year (in 000s) $ Ratio of expenses to average net assets Before fee waiver % After fee waiver % Ratio of net investment income to average net assets % Portfolio turnover rate 27
